          Case 5:18-cv-00118-D Document 72 Filed 11/20/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) KRISTI DAVIS, formerly known )
    as Kristi Howard,            )
                                 )
                     Plaintiff,  )
                                 )
v.                               )             Case No. CIV-18-118-D
                                 )
(1) BOARD OF COUNTY              )
    COMMISSIONERS OF             )
    STEPHENS COUNTY, a political )
    subdivision of the State of  )
    Oklahoma.,                   )
                                 )
       Defendant.                )

            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      The parties jointly stipulate that the above-styled case should be dismissed

with prejudice.     The parties will bear their own fees and expenses. The

undersigned is authorized to file this Stipulation jointly on behalf of all parties.



                                               Respectfully submitted,

                                               s/ Ambre C. Gooch
                                               Ambre C. Gooch, OBA No. 16586
                                               COLLINS, ZORN & WAGNER, P.C.
                                               429 N.E. 50th Street, 2nd Floor
                                               Oklahoma City, OK 73105-1815
                                               Telephone: (405) 524-2070
                                               Facsimile: (405) 524-2078
                                               E-mail: acg@czwlaw.com

                                               ATTORNEY FOR DEFENDANT
                                               STEPHENS COUNTY BOARD OF
                                               COUNTY COMMISSIONERS
         Case 5:18-cv-00118-D Document 72 Filed 11/20/19 Page 2 of 2



                                            s/ Geoffrey A. Tabor
                                            (signed by filing attorney with
                                             permission of Geoffrey A. Tabor)
                                            Geoffrey A. Tabor, OBA No. 32880
                                            WARD & GLASS, L.L.P.
                                            1601 N.W. 36th Street, Suite 100
                                            Norman, OK 73072
                                            Telephone: (405) 360-9700
                                            Facsimile: (405) 360-7902
                                            Email: geoffrey@wardglasslaw.com

                          CERTIFICATE OF SERVICE

      I hereby certify that on November 20, 2019, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrants:

      Geoffrey A. Tabor - via electronic mail at: geoffrey@wardglasslaw.com
      Stanley M. Ward- via electronic mail at: rstermer@wardglasslaw.com
      Woodrow K. Glass- via electronic mail at: woody@wardglasslaw.com
      Barrett T. Bowers - via electronic mail at: barrett@wardglasslaw.com
      Tanner B. France- via electronic mail at: tanner@wardglasslaw.com
      WARD & GLASS, L.L.P.
      1601 N.W. 36th Street, Suite 100
      Norman, OK 73072
      Attorneys for Plaintiff

                                            s/ Ambre C. Gooch
                                            Ambre C. Gooch




                                        2
